DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Supplemental After-Final Amendment filed May 12, 2022 (hereinafter “05/12/22 Amendment") has been entered, and fully considered.  In the 05/12/22 Amendment, claims 2, 4, 12, & 14 were amended, and claims 3 & 9 were cancelled (claim 1 was previously cancelled).  No claims were newly added.  Therefore, claims 2, 4-8, & 10-15 are now pending in the application.         
3.	The 05/12/22 Amendment has overcome the rejections under §§ 102 & 103 previously set forth in the Final Office Action mailed 03/01/21 (“03/01/22 Action”), as well as the non-statutory double patenting rejections.  
4.	The Terminal Disclaimer filed 05/12/22 has been approved.  
5.	Claims 2, 4-8, & 10-15 are allowed for the reasons set forth below. 

Allowable Subject Matter
6.	Independent claim 2 has been amended to include the limitations from prior dependent claim 9 (now cancelled) and intervening claim 3 (now cancelled) in accordance with the indication of allowable subject matter as set forth in the 03/01/22 Action, at pg. 12, ¶30.
	More particularly, independent claim 2 is directed to a method for occluding a fallopian tube.  Neither U.S. Patent Application Publication No. 2011/0040146 to Harrington et al. (“Harrington”), U.S. Patent No. 5,303,719 to Wilk et al. ("Wilk"), nor the other references of record, teach or render obvious the claimed fallopian tube occlusion method, including the steps of “ablating a region of tissue at a site in the fallopian tube…” and then “damaging the region of tissue at the site with a working end of the catheter to produce a coagulum by actuating a cutting mechanism at the working end of the catheter to cause bleeding and coagulum accumulation at the site.”  
While it is noted that Wilk, for instance, teaches cauterizing the endothelial layer of the fallopian tube [col. 7, ll. 45-63], or cutting the endothelial layer of the fallopian tube [col. 7, ll. 25-44] to destroy cells along an inner surface of the fallopian tube, these operations are disclosed as alternatives, in separate embodiments, using separate instruments.  As such, Wilk does not fairly teach or suggest actuating a cutting mechanism of the catheter to cause injury to the fallopian tube tissue after it has been ablated.   
Accordingly, none of the references of record, either alone or in combination, fairly teach or suggest all of the limitations of the method of independent claim 2.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794




/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794